DETAILED ACTION

Claim Status
	
	Claims 1-20 are pending.

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 and 10-13, drawn to an isolated immunocompetent cell expressing a cell surface molecule specifically recognizing a cancer antigen, interleukin 7 (IL-7), and CCL19.
Group II, claim(s) 5-8 and 14-17, drawn to an expression vector for generating the isolated immunocompetent cell according to claim 1, being any of the following (a) to (e): (a) an expression vector containing a nucleic acid encoding a cell surface molecule specifically recognizing a cancer antigen, a nucleic acid encoding IL-7, and a nucleic acid encoding CCL 19; (b) the following two expression vectors (b-1) and (b-2): (b-1) an expression vector containing a nucleic acid encoding a cell surface molecule specifically recognizing a cancer antigen; and (b-2) an expression vector containing a nucleic acid encoding IL-7 and a nucleic acid encoding CCL19; (c) the following two expression vectors (c-1) and (c-2): (c-1) an expression vector containing a nucleic acid encoding a cell surface molecule specifically recognizing a cancer antigen, and a nucleic acid encoding IL-7; and (c-2) an expression vector containing a nucleic acid encoding CCL19; (d) the following two expression vectors (d-1) and (d-2): (d-1) an expression vector containing a nucleic acid encoding IL-7; and (d-2) an expression vector containing a nucleic acid encoding a cell surface molecule specifically recognizing a .
Group III, claim(s) 9 and 18-20, drawn to an anticancer agent comprising the isolated immunocompetent cell according to claim 1 and a pharmaceutically acceptable additive.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an isolated immunocompetent cell expressing a cell surface molecule specifically recognizing a cancer antigen, interleukin 7 (IL-7), and CCL19, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Siegert and Luther (Frontiers in Immunology, 2012, vol. 3, article 285) published on September 11, 2012, cited in an IDS submitted on 11/08/2018).  Siegert and Luther teach fibroblastic reticular cells which express IL-7 and CCL19 and other molecules which regulate T cell function (see abstract and Figure 1 legend).  Therefore, the technical feature linking inventions of Groups I through III do not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over prior art.  Accordingly, Groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        
/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636